Name: 86/69/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, and the Commission of 24 February 1986 determining the arrangements to be applied with regard to imports into Spain and Portugal, originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia of products falling within the ECSC Treaty
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  Europe;  cooperation policy
 Date Published: 1986-03-20

 Avis juridique important|41986D006986/69/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, and the Commission of 24 February 1986 determining the arrangements to be applied with regard to imports into Spain and Portugal, originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia of products falling within the ECSC Treaty Official Journal L 075 , 20/03/1986 P. 0026 - 0027*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, AND THE COMMISSION of 24 February 1986 determining the arrangements to be applied with regard to imports into Spain and Portugal, originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia of products falling within the ECSC Treaty (86/69/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas Protocols to determine the transitional measures and adaptations needed to take account of the accession of Spain and Portugal have not been concluded in respect of the Agreements between the Member States of the European Coal and Steel Community and that Community, of the one part, and Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia respectively, of the other part; whereas Decision 86/3/ECSC (1) of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the Commission of the European Communities, has determined until 28 February 1986 the arrangements to be applied with regard to imports into Spain and Portugal, originating in the abovementioned countries, of products falling within the ECSC Treaty; whereas it is therefore necessary to take measures to deal with this situation from 1 March 1986; whereas to that end and pending the conclusion of protocols to the abovementioned agreements, imports into Spain and Portugal of products falling within the ECSC Treaty originating in the abovementioned countries should be made subject to the general rules applicable to imports into Spain and Portugal of products originating in third countries, HAVE DECIDED AS FOLLOWS: Article 1 As from 1 March 1986, imports into Spain and Portugal of products falling within the ECSC Treaty and originating in Algeria, Egypt, Israel, Jordan, Lebanon, Morocco, Syria, Tunisia, Turkey and Yugoslavia, shall be subject to the provisions governing imports into Spain and Portugal of products originating in third countries in accordance with the Act of Accession of Spain and Portugal. Article 2 The Member States and the Commission shall take the measures necessary to implement this Decision. Done at Brussels, 24 February 1986. 1.2 // For the Commission The President Jacques DELORS // For the Governments of the Member States The President G. BRAKS (1) OJ No L 12, 16. 1. 1986, p. 27.